DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
All information disclosure statements were submitted prior to the first action and are incompliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, they have been considered. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 substantially recites: “The recording control apparatus according to claim 4, wherein the first initialization processing is processing for initializing the management area in the recording medium, and the second initialization processing is processing for initializing the management area and the data recording area in the recording medium.” “The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.” Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. . . . The requirements for clarity and precision must be balanced with the limitations of the language and the science. If the claims, read in light of the specification, reasonably apprise those skilled in the art both of the utilization and scope of the invention, and if the language is as precise as the subject matter permits, the statute (35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph) demands no more. Packard, 751 F.3d at 1313 ("[H]ow much clarity is required This does not mean that the examiner must accept the best effort of applicant. If the language is not considered as precise as the subject matter permits, the examiner should provide reasons to support the conclusion of indefiniteness and is encouraged to suggest alternatives that would not be subject to rejection.” MPEP § 2173.05(a). It is not clear what steps would constitute “initializing” the data recording area.  Generally the data recording area can be read written or erased but it is not clear what is meant by initialization of the recording media itself (as distinguished from initialization of the controller, as recited by the claim language).  If the recited “initialization” is meant to refer to a read/write/erase operation, the claims may be amended.        
Claim 15 recites: “The recording control apparatus according to claim 14, wherein in a case where the acquired recording start position indicates predetermined data, the control unit determines that the recording start position is not valid.”  Whether or not data is “predetermined” is subjective and no objective measure of this metric in found in the specification.  See MPEP § 2173.05b.  Note that without any metric for determining when data is “predetermined” there does not appear to be any way to determine when the start position is/is not valid. 
All dependent claims are rejected as containing the limitations of the claims from which they depend.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2017/0351428) and Rai (US 2019/0369911, filed May 2018, different assignee).
1. A recording control apparatus that records data on a recording medium, the recording control apparatus comprising: 
a position recording unit configured to perform control so that, upon completion of recording of data, a recording start position for next recording of data is recorded on the recording medium; (“In some embodiments, the filesystem 304 can utilize that information to enforce sequential writing in erase blocks.”  Liu paragraph 0036.  “In various embodiments, the filesystem 304 can utilize the write pointers to determine available memory space in each erase block. In some embodiments, the filesystem 304 can utilize that information to enforce sequential writing in erase blocks. . . . In some embodiments, the filesystem 304 treats the write pointers as required locations for data storage.”  Liu paragraph 0038.  “The erase block starting point and the write pointer to an erase block can each be expressed as a logical address (e.g., logical block address) or a physical address (e.g., physical block address). In various embodiments, the filesystem 304 and the FTL engine 308 are configured to support erase block reset commands or page reset commands. For example, by issuing an erase block reset command, the filesystem 304 can cause the FTL engine 308 to reset the write pointer of an erase block back to the starting pointer of the erase block (e.g., making the erase block available and empty).”  Liu paragraph 0041.) an initialization unit configured to initialize the recording medium; and a control unit configured to perform control in such a manner that in a case where the initialization unit executes first initialization processing, the first initialization processing and clear processing for clearing the recording start position recorded on the recording medium are executed. (“The garbage collection process copies on the valid pages from the erase block 210 into the erase block 220 (e.g., the erase block that is empty), leaving behind the invalid/stale pages. The erase block 210 is erased, which makes it ready to receive new write operations.”  Liu paragraph 0030.  “In various embodiments, the filesystem 304 and the FTL engine 308 are configured to support erase block reset commands or page reset commands. For example, by issuing an erase block reset command, the filesystem 304 can cause the FTL engine 308 to reset the write pointer of an erase block back to the starting pointer of the erase block (e.g., making the erase block available and empty).”  Liu paragraph 0041.  
Liu does not expressly discuss initialization.
Rai teaches: “Prior to operation of the non-volatile memory device, the memory controller is initialized. The initialization process may establish values in various registers in the non-volatile memory device, as well as create Input/Output (I/O) queues. The I/O queues may include I/O command submission queues, on which the host places I/O commands, such as read and write commands.”  Rai paragraph 0004.  “Thus, in one embodiment, the I/O queues themselves persist across the partial reset, even though contents of the I/O queues and/or head and tail pointers may be cleared or reset.”  Rai paragraph 0024.  “Note that the partial reset may be performed for a variety of reasons. One trigger for the partial reset is an error in the non-volatile memory device. . . . In one embodiment, head pointers and tail pointers of the I/O queues are reset during the partial reset. Note that the head pointers and tail pointers could be indexes that identify a slot (or entry) on a queue. In one embodiment, "doorbell registers" in the non-volatile memory device are initialized during the partial reset, which can help to recover from the error. Note the initializing the doorbell registers may include setting the doorbell registers to a default state, such as all zeros. Note that a doorbell register may contain either a head pointer or a tail pointer for an I/O queue.  [0024] Note that other aspects of the I/O queues may persist across the partial reset. For example, the size of each I/O queue, the number of entry (or slot), and the size of each entry may all persist across the partial reset. Thus, in one embodiment, the I/O queues themselves persist across the partial reset, even though contents of the I/O queues and/or head and tail pointers may be cleared or reset.”  Rai paragraphs 0023-0024.
The combination would have been obvious to one of ordinary skill in the art before the effective filing date because partial initialization (including deletion of some pointers) helps prepare a device for use after an error.)
2. The recording control apparatus according to claim 1, wherein 
the first initialization processing is processing for initializing only a management area in the recording medium. (“Note that other aspects of the I/O queues may persist across the partial reset. For example, the size of each I/O queue, the number of entry (or slot), and the size of each entry may all persist across the partial reset. Thus, in one embodiment, the I/O queues themselves persist across the partial reset, even though contents of the I/O queues and/or head and tail pointers may be cleared or reset.”  Rai paragraph 0024.)
3. The recording control apparatus according to claim 1, wherein 
in a case where the initialization unit executes the first initialization processing, the control unit controls the clear processing to be executed, (See rejection of claim 1.) and in a case where the initialization unit executes second initialization processing, the control unit controls the second initialization processing to be executed without executing the clear processing.  (With respect to claim interpretation, note that the specification states: “Examples of the formatting processing include "logical formatting" for initializing only the system information in the recording medium 200 and "physical formatting'' for initializing the system information and the data area of the recording medium 200.” Specification paragraph 0092.  “In the case of physical formatting, in step S505, the system control circuit 50 initializes the management area 2021 in the same manner as in step S501, and initializes the data recording area 2022. In initializing the data recording area, an erase command is issued for all AUs in the data recording area 2022, and the entire data in the data recording area 2022 is erased. In this case, the data in AU including the RU position held in the register 210 is also erased by the erase command. Therefore, there is no need to execute the processing of clearing the RU position separately from the initialization processing. Thus, in the case of physical formatting, when the initialization of the management area 2021 and the initialization of the data recording area 2022 are executed, the formatting processing is completed.”  Specification paragraph 0101.  Based on this embodiment the recited “second initialization processing to be executed without executing the clear processing” reads on the non-execution of clear processing after the clear processing has already been performed.  Note that based on this embodiment, both the first and second “initialization processing” include “clear processing”.  Initialization processing with clear processing is obvious over the art cited in the rejection of claim 1.  
The previously cited art does not expressly teach omission of the clear processing after clear processing has been performed during initialization (the embodiment above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to omit this repeated step as an instance of “omission of an element and its function is obvious if the function of the element is not desired” has been found to be obvious.  See MPEP § 2144.04.  Note that re-deleting data is not generally desired as this requires resources and energy from the system.)
4. The recording control apparatus according to claim 3, wherein 
the recording medium includes a recording unit and a register, the recording unit including a data recording area for recording data and a management area for managing the data recording area, the register being configured to hold the recording start position.  (“Prior to operation of the non-volatile memory device, the memory controller is initialized. The initialization process may establish values in various registers in the non-volatile memory device”  Rai paragraph 0004.  “Other recovery steps can be performed such as initializing certain registers in the non-volatile memory device. In one embodiment, head pointers and tail pointers of the I/O queues are reset during the partial reset. Note that the head pointers and tail pointers could be indexes that identify a slot (or entry) on a queue. In one embodiment, "doorbell registers" in the non-volatile memory device are initialized during the partial reset, which can help to recover from the error. Note the initializing the doorbell registers may include setting the doorbell registers to a default state, such as all zeros. Note that a doorbell register may contain either a head pointer or a tail pointer for an I/O queue. [0024] Note that other aspects of the I/O queues may persist across the partial reset. For example, the size of each I/O queue, the number of entry (or slot), and the size of each entry may all persist across the partial reset. Thus, in one embodiment, the I/O queues themselves persist across the partial reset, even though contents of the I/O queues and/or head and tail pointers may be cleared or reset.”  Rai paragraph 0023-0024.)
5. The recording control apparatus according to claim 4, wherein 
the first initialization processing is processing for initializing the management area in the recording medium, (Note that “processing for . . .” is written as an intended use.  See MPEP §§ 2103 and 2111.04.  See also rejection of claim 2.) and the second initialization processing is processing for initializing the management area and the data recording area in the recording medium.  (The recited “processing for . . .” is written as an intended use because it suggests but does not require steps to be performed or limit to a particular structure.  See MPEP §§ 2103 and 2111.04.  In the interest of compact prosecution, note that initializing the pointers as taught in the art cited in the rejection of claim 1 functions to initialize both the management and recording areas.) 
14. The recording control apparatus according to claim 1, wherein 
the control unit acquires the recording start position from the recording medium after the first initialization processing is executed, (“In some embodiments, the filesystem 304 treats the write pointers as recommended locations for data storage.”  Liu paragraph 0038.  “The solid state drive 102 can include one or more solid state memory components 110, a drive controller 112, operational memory 114, a host interface adapter 116, or any combination thereof. . . . The drive controller 112 can bridge the solid state memory components 110 and the host computer 104, enabling the host computer to store and retrieve data to/from the solid state drive 102.”  Liu paragraph 0017.  “The FTL engine 308 can track current states of erase blocks and current states of pages in the erase blocks. The FTL engine 308 can report information derived from the tracked states to the filesystem 304. In turn, the filesystem 304 can use the reported information to determine where to write the target files. [0036] In various embodiments, the filesystem 304 can utilize the write pointers to determine available memory space in each erase block.” Liu paragraphs 0035 and 0036.) and in a case where the acquired recording start position is valid information, the control unit controls the clear processing to be executed.  (With respect to claim interpretation, note that “control[ling] the clear processing to be executed” does not require any actual execution of the clear processing (e.g. erasure) because it suggests but does not require steps to be performed or limit to a particular structure. See MPEP §§ 2103 and 2111.04.  Note also that this is a contingent limitation in which the condition precedent (“a case where the acquired recording start position is valid information”) does not necessarily occur.  While the claim is to an apparatus, note that the language “in a case where” does not require “structure that performs a function” despite being to an apparatus distinguishing the claim language from the system claims of Schulhauser.  See MPEP § 2111.04(II).
15. The recording control apparatus according to claim 14, wherein 
in a case where the acquired recording start position indicates predetermined data, the control unit determines that the recording start position is not valid.  (Note also that this is a contingent limitation in which the condition precedent (“a case where the acquired recording start position indicates predetermined data”) does not necessarily occur.  While the claim is to an apparatus, note that the language “in a case where” does not require “structure that performs a function” despite being to an apparatus.  This distinguishes the claim language from the system claims of Schulhauser.  See MPEP § 2111.04(II).)
18. A control method for a recording apparatus that records data on a recording medium, the control method comprising: 
performing control so that a recording start position for next recording of data is recorded on the recording medium after completion of recording of data; (See rejection of claim 1.)
initializing the recording medium; and performing control in such a manner that in a case where first initialization processing is executed, the first initialization processing and clear processing for clearing the recording start position recorded on the recording medium are executed.  (See rejection of claim 1.)
19. A non-transitory computer-readable storage medium storing a program 
for causing a computer to function as each unit in the recording control apparatus according to claim 1.  (See rejection of claim 1.  Note also that this this language is written as an intended use.  See MPEP §§ 2103 and 2111.04.)



Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive.
Applicant states that no explanation of any serious burden has been provided but fail to address the explanation in the restriction requirement of 04/16/2021.  Applicant states that the restricted claims are in the same class but fails to state which class would include both claim sets.  Note that two different classification areas are cited for the two groups of claim in the restriction requirement.  Applicant states that the claims have a “substantial degree of overlap” without citing any overlapping scope.  Applicant states that the clear processing is part of the initialization and argues that claims 9-14 are to details of clear processing should not present a serious search burden.  This is not persuasive.  Claims 9-13 depend from 6 – which must be searched in combination with claims 9-13 – and the steps of claim 9-13 may also require significant search despite being denoted as being “in the clear processing” by the language of those claims.  Note that merely denoting claim limitations as part of another process does not diminish the time required to determine the existence of relevant art (or result in the most comprehensive claim in limitations drawn to the non-elected subcombination/species being classified in the same area as the elected subcombination/species).  





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
Solid state memory for aircraft flight data recorder systems
US 4644494 A
"To effect this overwriting and to provide a detectable boundary between the newest and oldest stored flight data, each time the invention operates to write flight data into memory it sequences to erase a portion of the EEPROM memory space that extends beyond the space to be occupied by the flight data being loaded. This erased boundary or marker is utilized by the invention to initialize the address pointer of the memory controller when power is applied to the crash survivable memory unit after a period of time in which the system is turned off or after a temporary power interruption." paragraph 8.  
Flash real-time operating system for small embedded applications
US 20070050535 A1
"Fill tracking area 44 used to store the position of write pointer 58 and drain tracking area 46 used to store the progress of the sector transfer pointer are naturally initialized to the correct position when each sector is initially erased." paragraph 0051.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139